Per Curiam.

The plaintiffs have not paid any thing for the support of the paupers, but Brown gave notice, pursuant to St. 1793, c. 59, § 13, that he was supporting them, and flat he should look to the town for payment. If the plaintiffs were legally liable to pay Brown, he may be considered as their agent, and the action may be sustained, although they have not yet paid the sum due to Brown.
But it is contended by the defendants, that Westfield was not responsible to Brown, because the overseers of South-wick went to him and told him they had made provision for the paupers, and wanted to remove them, but they were unwilling to go to the place where the other paupers of that town were supported. The question is, whether provision, within the contemplation of law, was made for the paupers. There can be no doubt of the authority of the overseers to remove them to a suitable place. Paupers have not a right to choose their residence. New Salem v. Wendell, 2 Pick. 341 *70Worden v. Leyden, 10 Pick. 24. If then the defendants had offered to remove the paupers to Southwick, it would have been a good defence. But they offered to remove them to a town in Connecticut. And we think they have no right to carry a pauper out of the Commonwealth, against his will. Paupers are not deprived of all civil rights, though they are of some of them. It may be that by being carried into another State, they will be subject to punishment. And the law of this Commonwealth imposes duties on overseers which can be enforced here only. It follows that the offer made by the defendants was not a sufficient provision for the paupers.